Citation Nr: 0615080	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  96-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative scarring and contraction of the gastrocnemius 
muscles of the left leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative scarring and contraction of the gastrocnemius 
muscles of the right leg.

4.  Entitlement to additional (extension beyond 48 months) 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from January 1974 to May 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, and Lincoln, Nebraska.

The Board considered this appeal in October 2003 and denied a 
rating higher than 30 percent for pes planus, determined that 
rating reductions from 10 percent to noncompensable for each 
of the veteran's right and left leg scarring was proper, and 
denied Chapter 31 vocational rehabilitation training beyond 
48 months.  The veteran appealed that decision and in 
September 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to vacate the 
Board's decision.  The Court remanded the matter for 
additional development of the medical record and to allow the 
veteran to give additional personal testimony.  In December 
2004, this appeal was, in turn, remanded by the Board for 
development.

The RO performed all requested development and in July 2005 
reinstated the 10 percent ratings for scarring of the left 
and right legs; the other claims on appeal remained denied.  
The veteran was advised in a Supplemental Statement of the 
Case that same month that higher evaluations for scarring 
were only assignable on an extra-schedular basis and there 
was no evidence of unusual disability to allow for referral 
to the Director of Compensation and Pension Services in VA 
Central Office for consideration of assignment of an extra-
schedular evaluation.  Unfortunately, the RO has at no time 
provided the veteran with notice of his rights and 
responsibilities with respect to the claims of entitlement to 
higher ratings for his leg scarring under the Veterans Claims 
Assistance Act of 2000 (VCAA) as the claims were prepared for 
appeal as entitlement to reinstatement of the compensable 
evaluations.  As such, to ensure that this veteran is 
properly advised of the current status of his claims on 
appeal and his responsibilities under the VCAA, this matter 
must be remanded for additional notice.

The Board also notes that the veteran was given notice of his 
rights and responsibilities with respect to his claim of 
entitlement to a higher rating for pes planus in various 
communications throughout the course of this appeal, 
including a Statement of the Case and Supplemental Statements 
of the Case.  He was not, however, given one letter advising 
him of the evidence necessary to substantiate the claim.  In 
April 2006, the RO made an attempt to cure notice 
deficiencies by under a the recent Court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Unfortunately, the notice did not relate to the underlying 
claim of entitlement to a higher rating and, as such, does 
not meet criteria necessary for proper notice under 
38 U.S.C.A. § 5103(a) and Dingess/Hartman.  Accordingly, this 
matter must be remanded so that proper notice may be provided 
to the veteran and any necessary development performed.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim, and in those 
instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As such, VA 
must readjudicate the claims here on appeal following any 
additional notice to cure any possible prejudice caused by 
post-decisional notice.

The Board points out that VCAA notice is not required for the 
claim of entitlement to an extension of vocational 
rehabilitation benefits as the statute at issue is not found 
in Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Because this issue may be 
affected by the outcome of the veteran's claims for higher 
ratings as the determination of whether an extension is 
warranted is based, in part, upon a finding of a serious 
employment handicap, the Board finds that the issue is 
inextricably intertwined with the other issues on appeal.  As 
a consequence, the issue of entitlement to additional 
vocational rehabilitation must also be remanded.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  Provide notice with respect to all 
issues of entitlement to higher ratings 
pursuant to Dingess/Hartman.  Perform all 
necessary development.

2.  Review the case on the basis of any 
additional evidence obtained.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





